Title: Memorandum on New Orleans, [ca. 1 March] 1792
From: Madison, James
To: 


[ca. 1 March 1792]
Information of Phil. Barbour, who resided long in West Florida
After N. Orleans fell into the hands of Spain her Govr. forbade all British vessels navigating under the Treaty of Paris to fasten to the Shore, and caused such as did so to be cut loose. In consequence of this proceeding a British frigate went up near the Town, fastened to the shore and set out guards with orders to fire on such as might attempt to cut her loose. The Govr after trying in vain by menaces to remove the frigate acquiesced, after which British Vessels were indiscriminately admitted to use the shore; and even the residence of British Merchants in the town of N. O. trading clandestinely with Spaniards as well as openly with their own people, connived at. The Treaty of 1763 stipulated to British subjects, (as well as is recollected) no more than the right of navigating the river. If the right of using the shore was admitted under that stipulation this right must have been admitted to be involved in the right of navigating the river, as incident to the beneficial enjoyment of it.
